Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Thompson appeals the district court’s order denying his self-styled “Motion For Nunc Pro Tunc Order Directing Award of Pre-sentence Credit Toward Federal Sentence.” We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Thompson, No. 1:05-cr-00480-TSE-1 (E.D. Va. filed May 1, 2009; entered May 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.